RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2021-CA-1224-MR

MARK A. WOODS                                                  APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE BRIAN C. EDWARDS, JUDGE
                       ACTION NO. 18-CI-002199


COMMUNITY MEDICAL
ASSOCIATES, INC. D/B/A NORTON
SURGICAL ASSOCIATES AND
ALEXANDRA C. MAKI, M.D.                                         APPELLEES


                                 OPINION
                                AFFIRMING

                               ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND JONES, JUDGES.

CALDWELL, JUDGE: Mark Woods appeals from orders of the Jefferson Circuit

Court granting summary judgment in favor of Community Medical Associates,
Inc. d/b/a Norton Surgical Associates (“Norton”), and Alexandra Maki, M.D. in

this medical negligence case.1 Upon careful review, we affirm.

               FACTUAL AND PROCEDURAL BACKGROUND

              Woods was scheduled to undergo a laparoscopic appendectomy on

April 18, 2017, performed by Dr. Maki. Upon inserting the surgical instrument

into Woods’ abdomen, Dr. Maki noticed an unusual amount of blood. She

removed the instrument, made an incision, and identified the source of the

bleeding. It is undisputed that there was injury to Woods’ iliac artery and gonad

vessel during the procedure. A vascular surgeon was brought in to assist Dr. Maki

in repair of the vessels. After repair of the vessels, Dr. Maki completed the

appendectomy. Woods filed a complaint in the Jefferson Circuit Court, alleging

that, due to Dr. Maki’s negligence in injuring his gonad vessel, he has experienced

erectile dysfunction since the date of the procedure.2

              This case remained on the circuit court’s docket for over three years.

During that time, Woods propounded discovery upon Norton and Dr. Maki, but did

not take any depositions. The circuit court imposed a deadline for the parties to



1
  The Jefferson Circuit Court entered an order granting summary judgment to Norton and Dr.
Maki on May 4, 2021. The circuit court subsequently entered an order denying Woods’ motion
to alter, amend, or vacate that order on September 17, 2021.
2
 Woods’ wife also filed a loss of consortium claim. However, it was dismissed upon motion of
Norton and Dr. Maki because she was not married to Woods at the time he underwent the
appendectomy. She did not appeal and is not a party to this appeal.

                                             -2-
identify expert witnesses prior to trial. Woods failed to meet the deadline. Shortly

thereafter, Norton and Dr. Maki filed a motion for summary judgment, claiming

Woods could not prove his claims without expert testimony. After briefing, the

circuit court granted the motion for summary judgment. This appeal followed.

              On appeal, Woods argues the operative reports of Dr. Maki and the

vascular surgeon, combined with discovery responses – which he characterizes as

judicial admissions – demonstrate medical negligence. He also claims the judicial

admissions demonstrate a lack of informed consent. Woods argues he does not

need an expert witness because res ipsa loquitur applies and the circuit court erred

in granting summary judgment to the appellees. We disagree.

                           STANDARD OF REVIEW

              When a circuit court grants a motion for summary judgment, the

standard of review for the appellate court is de novo because only legal issues are

involved. Hallahan v. The Courier-Journal, 138 S.W.3d 699, 705 (Ky. App.

2004). We must consider the evidence of record in the light most favorable to the

non-movant (i.e., Woods) and determine whether the circuit court correctly found

there was no genuine issue as to any material fact and that the moving party was

entitled to judgment as a matter of law. Scifres v. Kraft, 916 S.W.2d 779, 780 (Ky.

App. 1996).




                                         -3-
             Summary judgment is appropriate where “the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Kentucky Rule

of Civil Procedure (CR) 56.03. The movants bear the initial burden of

demonstrating that there is no genuine issue of material fact in dispute. The party

opposing the motion then has the burden to present “at least some affirmative

evidence showing that there is a genuine issue of material fact for trial.” Steelvest

Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 482 (Ky. 1991). A party

responding to a properly supported summary judgment motion cannot merely rest

on the allegations in his pleadings. Continental Casualty Co. v. Belknap Hardware

& Manufacturing Co., 281 S.W.2d 914 (Ky. 1955).

                                     ANALYSIS

             Except in very limited circumstances, the plaintiff in a medical

negligence case

             is required to present expert testimony that establishes (1)
             the standard of skill expected of a reasonably competent
             medical practitioner and (2) that the alleged negligence
             proximately caused the injury. See [Meador v. Arnold,
             94 S.W.2d 626, 631 (Ky. 1936)]; Johnson v. Vaughn,
             370 S.W.2d 591, 596-97 (Ky. 1963); and Reams v.
             Stutler, 642 S.W.2d 586, 588 (Ky. 1982).

                   The opinion of the expert must be based “on
             reasonable medical probability and not speculation or

                                          -4-
            possibility.” Sakler v. Anesthesiology Associates, P.S.C.,
            50 S.W.3d 210, 213 (Ky. App. 2001). To survive a
            motion for summary judgment in a medical malpractice
            case in which a medical expert is required, the plaintiff
            must produce expert evidence or summary judgment is
            proper. See Turner v. Reynolds, 559 S.W.2d 740, 741-42
            (Ky. App. 1977).

                    Kentucky consistently recognizes two exceptions
            to the expert witness rule in medical malpractices cases.
            See Perkins v. Hausladen, 828 S.W.2d 652, 655 (Ky.
            1992). Both exceptions involve the application of the res
            ipsa loquitur doctrine and permit the inference of
            negligence even in the absence of expert testimony. See
            id. at 654. One exception involves a situation in which
            “ʻany layman is competent to pass judgment and
            conclude from common experience that such things do
            not happen if there has been proper skill and care’;
            illustrated by cases where the surgeon leaves a foreign
            object in the body or removes or injures an inappropriate
            part of the anatomy. The second occurs when ‘medical
            experts may provide a sufficient foundation for res ipsa
            loquitur on more complex matters.’” Id. at 655 (quoting
            Prosser and Keeton on Torts, Sec. 39 (5th ed. 1984)). An
            example of the second exception would be the case in
            which the defendant doctor makes admissions of a
            technical character from which one could infer that he or
            she acted negligently. See id.

Andrew v. Begley, 203 S.W.3d 165, 170-71 (Ky. App. 2006).

            Woods argues the facts of this case do not require expert testimony.

For example, Woods points to photographic exhibits and operative reports

submitted to the circuit court and contends they indicate “that [Dr. Maki] placed

the trocar in the lower abdomen directly above the iliac artery. Intent to remove

the appendix on the other side of the stomach, the right side of the abdomen where

                                        -5-
the [appendix] is located. Obviously not a good location to insert the trocar.”3

(Emphasis in original.) This begs the question – obvious to whom? Woods

appears to be arguing that, under this set of facts, “any layman is competent to pass

judgment and conclude from common experience that such things do not happen if

there has been proper skill and care[.]” Andrew, 203 S.W.3d at 170. We are

unpersuaded. Without expert testimony, the jury would not know if Dr. Maki’s

actions were standard procedure for a laparoscopic appendectomy, or whether she

breached the duty of care by inserting the trocar where she did.

                 Woods additionally characterizes the discovery responses of Dr. Maki

as judicial admissions. A judicial admission “may be defined to be a formal act

done in the course of judicial proceedings which waives or dispenses with the

necessity of producing evidence by the opponent and bars the party himself from

disputing it; and, as a natural consequence, allows the judge to direct the jury to

accept the admission as conclusive of the disputed fact.” Sutherland v. Davis, 151

S.W.2d 1021, 1024 (Ky. 1941). We again disagree. Although Dr. Maki admitted

an injury occurred to the left iliac artery and left gonad vessel in her answers to

interrogatories, at no point does Dr. Maki admit she deviated from the standard of

care. We reiterate that only expert testimony could provide evidence of negligence

in light of Dr. Maki’s operative notes and discovery responses. The average


3
    See page 3 of Appellant’s brief.

                                           -6-
person does not know if Dr. Maki’s attempt to enter Woods’ abdomen on the left

side was standard procedure or negligence. Nor does the average person possess

the anatomical and surgical knowledge to decipher the operative notes of Dr. Maki

and the vascular surgeon who assisted her. Stated differently, there are no facts or

circumstances from which negligence can be inferred without expert testimony.

The case at bar is not analogous to a situation in which a surgeon left a foreign

object in the body or removed the incorrect limb. See Andrew, 203 S.W.3d at 170.

We agree with the reasoning of the appellees that, should Woods’ argument

prevail, any physician describing an injury in a medical record later produced

during discovery would be effectively making a legal admission of liability. This

would, for all practical purposes, replace negligence with strict liability.4 Woods’

argument must fail.

               We are similarly unpersuaded by Woods’ assertion that expert

testimony is not needed regarding his claim of lack of informed consent. Woods

claims he was not informed of the possibility an artery or vein could be lacerated

during the procedure, nor that he could end up experiencing erectile dysfunction as




4
 “Strict liability is a judicial doctrine which relieves a plaintiff from proving specific acts of
negligence and protects him from certain defenses.” Carmical v. Bullock, 251 S.W.3d 324, 326
(Ky. App. 2007) (internal quotations marks omitted).



                                                -7-
a result of the appendectomy. We first turn to Kentucky’s informed consent

statute, KRS5 304.40-320, which states, in relevant part

                [i]n any action brought for treating, examining, or
                operating on a claimant wherein the claimant’s informed
                consent is an element, the claimant’s informed consent
                shall be deemed to have been given where:

                       (1) The action of the health care provider in
                       obtaining the consent of the patient or
                       another person authorized to give consent
                       for the patient was in accordance with the
                       accepted standard of medical or dental
                       practice among members of the profession
                       with similar training and experience; and

                       (2) A reasonable individual, from the
                       information provided by the health care
                       provider under the circumstances, would
                       have a general understanding of the
                       procedure and medically or dentally
                       acceptable alternative procedures or
                       treatments and substantial risks and hazards
                       inherent in the proposed treatment or
                       procedures which are recognized among
                       other health care providers who perform
                       similar treatments or procedures[.]

                We begin by noting we find it particularly problematic that Woods

relies on caselaw that has been overruled to support the arguments he makes

regarding informed consent. The cases relied on by Woods are Sargent v. Shaffer,

467 S.W.3d 198 (Ky. 2015); and Argotte v. Harrington, 521 S.W.3d 550 (Ky.



5
    Kentucky Revised Statute.

                                            -8-
2017). Both Sargent and Argotte ruled that expert testimony was not always

necessary to demonstrate that a risk associated with a particular procedure was or

was not “substantial” as provided in KRS 304.40-320(2). However, in overruling

those cases, the Kentucky Supreme Court stated,

               [i]ndeed, determining whether a particular risk is
               substantial is not only a matter best addressed by the
               medical community and therefore an element requiring
               expert testimony, but that is what a plain reading of KRS
               304.40-320(2) requires, i.e., “substantial risks and
               hazards inherent in the proposed treatment or procedures
               which are recognized among other health care providers
               who perform similar treatments or procedures.” To the
               extent that Sargent and Argotte suggest that the
               substantiality of a risk is a jury question that does not
               depend on medical evidence those holdings are
               overruled.

University Medical Center, Inc. v. Shwab, 628 S.W.3d 112, 129 (Ky. 2021).6

               Accordingly, under Shwab, expert testimony is required to understand

whether the injuries suffered by Woods (i.e., injury to the iliac artery and gonad

vessel) would qualify as “inherent” or “substantial” to a laparoscopic

appendectomy, and of which he should have been informed. This requirement of

Shwab is fatal to Woods’ argument regarding informed consent.

               KRS 304.40-320(1) also requires expert testimony on its face. There

is simply no other way of knowing whether, in obtaining consent, a healthcare


6
 Notably, the plaintiff in Sargent did in fact have an expert testify that the defendant doctor’s
explanation of the risks involved did not satisfy the standard for accepted medical practice.

                                                -9-
provider acted “in accordance with the accepted standard of medical or dental

practice among members of the profession with similar training and experience[,]”

other than hearing from an expert in the field. The Kentucky Supreme Court also

addressed this in Shwab:

            KRS 304.40-320 was enacted as part of a tort-reform
            effort and was produced by the Governor’s Hospitals and
            Physicians Professional Liability Insurance Advisory
            Committee in 1975. In the Committee’s Majority
            Report, they describe the statute (Section 13 of their
            proposal and eventually Section 4 of Senate Bill 248 in
            the 1976 Session of the General Assembly) as follows:

                   This section will legislatively require that
                   “informed consent” cases be proven by
                   expert testimony relating to accepted
                   standards of practice of the profession in
                   providing information, and further require
                   that an objective standard be applied in
                   determining whether that information would
                   likely have resulted in any different decision
                   by the plaintiff. The purpose of this section
                   is to eliminate the possibility of (1) a jury’s
                   speculating after the fact that the health care
                   provider should have told the plaintiff of a
                   given risk even though accepted
                   professional standards would not require
                   such advance information, and (2) a
                   plaintiff’s testifying that had he known of an
                   unforeseeable or unlikely injury he would
                   not have consented to the recommended
                   health care.

Shwab, 628 S.W.3d at 130 (emphasis added).




                                        -10-
                 Woods contends the informed consent form he signed was “bare

boned” and “deficient.”7 However, without expert testimony, there is no way of

knowing whether the form used by Dr. Maki and Norton and signed by Woods fell

within the accepted standard of practice in the medical profession in terms of the

information it contained on its face.

                 Finally, Woods’ argument that res ipsa loquitur is applicable is simply

a repackaging of his previous arguments. The Kentucky Supreme Court has

defined res ipsa loquitur in medical negligence cases. To wit,

                 the term means nothing more than whether the facts and
                 circumstances are such that negligence can be inferred,
                 even in the absence of expert testimony. As Prosser
                 explains, res ipsa loquitur is a “Latin phrase, which
                 means nothing more than the thing speaks for itself,” and
                 is simply “[o]ne type of circumstantial evidence.”
                 Prosser and Keeton on Torts, Sec. 39 (5th ed. 1984).
                 Speaking to how the doctrine applies to the “question of
                 duty . . . in cases of medical malpractice,” Prosser
                 advises that “ordinarily” negligence cannot be inferred
                 simply from an “undesirable result”; expert testimony is
                 needed. Id. at 256.

Perkins, 828 S.W.2d at 654-55.

                 This Court has previously identified that any exceptions to having an

expert in a medical negligence case lie within the doctrine of res ipsa loquitur (i.e.,

when “any layman is competent to pass judgment and conclude from common



7
    See page 7 of Appellant’s brief.

                                            -11-
experience that such things do not happen if there has been proper skill and care”

or when “medical experts may provide a sufficient foundation for res ipsa loquitur

on more complex matters.” Andrew, 203 S.W.3d at 170). Accordingly, we decline

to further address this argument.

                                    CONCLUSION

            For the foregoing reasons, the order of the Jefferson Circuit Court is

affirmed.

             ALL CONCUR.



BRIEFS AND ORAL ARGUMENT                  BRIEF FOR APPELLEES
FOR APPELLANT:                            ALEXANDRA C. MAKI, M.D. AND
                                          COMMUNITY MEDICAL
Stephen P. Imhoff                         ASSOCIATES D/B/A NORTON
Louisville, Kentucky                      SURGICAL ASSOCIATES:

                                          David B. Gazak
                                          Robert J. Shilts
                                          Louisville, Kentucky


                                          ORAL ARGUMENT FOR
                                          APPELLEES:

                                          David B. Gazak
                                          Louisville, Kentucky




                                        -12-